Case 1:19-cr-00254-ALC Document 22 Filed 06/06/19 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

Plaintiff,
19 cr 00254 (ALC)
-against-
MOTION FOR ADMISSION
REGINALD FOLWER
PRO HAC VICE
Defendant.

 

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern
Districts of New York, Mare M. Johnson hereby move this Court for an Order for admission to

practice Pro Hac Vice to appear as counsel for Reginald Fowler in the above-captioned action.

[am in good standing of the bar of the State of Missouri and there are no pending disciplinary
proceedings against me in any state or federal court. [have never been convicted of a felony. I
have never been censured, suspended, disbarred or denied admission or readmission by any

court, I have attached the affidavit pursuant to Local Rule 1.3.

Dated: Respectfully Submitted,

Man
Applicant Signature: _} aun p-_—
Applicant’s Name: Mase S8acosond

Firm Name: Rosenblum, Schwartz, & Fry

 

Address: 120 8S, Central Ave., Ste. 130,
City/State/Zip: Clayton, Missouri 63105

Telephone/Fax: _314-862-4332/314-862-8050

 

Email: mjohnson@rsflawfirm.com
